DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) s 1-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Ertürk (U.S. Patent Application Publication Number 2020/0209118). Ertürk discloses that the present invention relates to methods for preparing an animal tissue for fluorescence microscopy, to an animal tissue obtainable by said methods, to methods for analyzing said animal tissues, and to methods for the detection of metastases, for analyzing the biodistribution of a biopharmaceutical drug, and for analyzing the biodistribution of nanoparticles. The methods for preparing an animal tissue according to the present invention encompass whole-body labeling, clearing and imaging methods. The methods of the invention are advantageous in that they, for instance, allow the visualization of single cells within mammalian tissues including pig and human brains, tumor metastases at the single cell level and of the distribution of biopharmaceutical drugs (e.g. the distribution of cancer-targeting therapeutic antibodies in whole animals such as intact mice) at single cell level in whole mouse (Please see the abstract).
With respect to claim 1, Ertürk discloses a method of preparing a biological tissue sample for optical analysis (abstract discloses fluorescence microscopy is used) such that a deviation of the volume and/or morphology of the prepared sample from the volume or morphology of the original tissue is minimized, the method comprising: a) fixing the tissue sample with a first fixation solution (see paragraph [0039]); b) immersing the fixed tissue sample in a delipidation solution (see paragraph [0088]), the delipidation solution comprising a chaotropic agent configured to induce a swelling of the sample (a delipidation solution is disclosed in paragraph [0088] and a chaotrophic agent is disclosed in paragraph [0044], though not explicitly disclosed to cause swelling, it is the same material and thus it is deemed to cause a similar effect); d) staining the tissue sample with one or more staining solutions (see paragraph [0171] and [0178]); f) dehydrating the stained tissue sample in an organic dehydration solution (see paragraph [0088]), the dehydration solution configured to induce a shrinking of the sample (shrinking not explicitly disclosed, but in general, dehydration causes shrinkage and it is reasonable that the dehydration solution used should cause a similar effect); and g) immersing the fixed tissue sample in an organic clearing solutions (see paragraph [0036] 
With respect to claim 2, the method of claim 1, further comprising: c) illuminating the sample with light of a wave length range comprising one or more of the emission and/or excitation wave lengths of the stain in order to selectively remove or reduce autofluorescence of the sample in said wave length range is discussed in paragraph [0009] as visualization even in tissues with high autofluorescence is disclosed.
With respect to claim 3, the method of claim 1, further comprising: e) fixing the stained tissue sample with a second fixation solution before the washing and dehydration is performed is disclosed in paragraph [0199].
With respect to claim 4, the method of claim 1, wherein the composition of the delipidation solution is chosen such that the tissue shrinkage induced by the organic dehydration solution is compensated in advance by the swelling induced by the delipidation solution is not explicitly disclosed, however, since similar solutions a claimed by the applicant are disclosed to be used by Ertürk, then similar performance and results should be expected. 
With respect to claim 5, the method of claim 1 wherein the chaotropic agent is configured to cause a swelling of the volume of the sample by at least 15% of the volume of the original sample, or by at least 20% of the volume of the original sample; and/or — wherein the composition of the delipidation solution is chosen such that the combined effect of the swelling induced by the delipidation solution and of the shrinking induced by the dehydration solution provides a cleared tissue sample that deviates from the volume of the original, untreated tissue sample by less than 15%, preferably less than 10%, preferably less than 5% is not explicitly disclosed, however, since similar solutions a claimed by the applicant are disclosed to be used by Ertürk, then similar performance and results should be expected. 
With respect to claim 6, the method of claim 1, the chaotropic agent being a non-ionic chaotropic agent, in particular urea or thio-urea, or the ionic chaotropic agent guanidinium, in particular guanidinium provided in the form of a guanidinium salt is disclosed in paragraph [0047] as urea is disclosed.
With respect to claim 7, the method of claim 1, wherein the delipidation solution comprises 5-30%, preferably 10-25%, preferably 15-25%, more preferably 20-25% by volume an amino alcohol, in particular N,N,N',N’,-tetrakis(2- hydroxypropyl )ethyl-enediamine is disclosed in paragraph [0048] as N,N,N',N’,-tetrakis(2- hydroxypropyl )ethyl-enediamine is specifically disclosed.
With respect to claim 8, the method of claim 1, wherein the delipidation solution is a water-based clearing solution is disclosed in paragraph [0222] distilled water is disclosed to be used.
With respect to claim 9. the method of claim 1, wherein the fixing of the tissue in the first fixation composition, the immersing of the fixed tissue sample in the delipidation solution, the staining, dehydrating and the immersing of the fixed tissue sample in the organic clearing solution being performed in an automated or semi-automated process, the process being free of a perfusion step is disclosed in paragraph [0087] where the clearing is disclosed to be done prior to perfusion.
With respect to claim 10, the method of claim 1, the organic clearing solution being a mixture of benzyl alcohol and benzyl benzoate (BABB) (see paragraph [0082]), the method comprising: — preparing the organic clearing solution, the preparation comprising choosing the ratio of benzyl alcohol and benzyl benzoate such that the refractive index of the organic clearing solution is identical or similar to the refractive index of the tissue type of the sample is disclosed in paragraph [0077] as the refractive index deviates no more than 2%. 
With respect to claim 11, the method of claim 1, the sample having a volume of at least 0.5 cm’, or of at least 0.75 cm’, or at least 1cm is not explicitly disclosed, but the mere sizing up or down of the sample does not give unexpected results from the tests performed and thus one of ordinary skill in the art can size the sample up or down as needed. Ertürk does disclose a 2x2x2 cm sample, but microscopy is the testing method used, thus use of small sample sizes would be obvious to one of ordinary skill in the art so the sample can be used with a microscopy process easily.
 With respect to claim 12, the method of claim 1, the sample comprising a reporter protein or a stained biomarker, drug or metabolite already before the sample is fixed with the first fixation solution is disclosed in paragraph [0243].
With respect to claim 13, the method of claim 1, further comprising: — generating a 3D plot of stained sub-structures of the cleared tissue sample using a light-sheet fluorescence microscope is disclosed at least in paragraph [0003].
With respect to claim 14, an automated or semi-automated system for preparing a biological tissue sample for optical analysis, is essentially the system that is being used with the method of claim 1 disclosed above and thus the apparatus to perform the steps for the method of claim 1 would be deemed to be disclosed as well. 
With respect to claim 15, the automated or semi-automated system of claim 14, while a specific automated or semi-automated system is not explicitly disclosed, it has been held that mere automation of a manual process does not distinguish over the prior art and containers, pumps, conveyors, and other well-known means and components for automating systems are well known to those of ordinary skill in the art. (See In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958) (Appellant argued that claims to a permanent mold casting apparatus for molding trunk pistons were allowable over the prior art because the claimed invention combined "old permanent-mold structures together with a timer and solenoid which automatically actuates the known pressure valve system to release the inner core after a predetermined time has elapsed." The court held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art.). 
With respect to claim 16, A kit for preparing one or more tissue samples comprising: — a delipidation solution comprising: 5%-30%, preferably 5%-15% by volume of at least one chaotropic agent;  5-30 % by volume of at least one detergent; and — an organic clearing solution is disclosed in view of the method of the method of claim 1 as a kit containing the items in order to perform the method would be obvious to one of ordinary skill in the art at the time of the invention. 
With respect to claim 17, the kit of claim 16, the chaotropic agent being a non-ionic chaotropic agent or guanidinium, in particular guanidinium provided in the form of a guanidinium salt is disclosed in paragraph [0044]. 
With respect to claim 18, the kit of claim 15, the chaotropic agent being urea or thio-urea is disclosed in paragraph [0047].
With respect to claim 19, the kit of claim 16, the delipidation solution further comprising 5-30%, preferably 10-25%, preferably 15-25%, more preferably 20- 25% by volume of an amino alcohol, in particular N,N,N',N',-tetrakis(2- hydroxypropyl )ethylenediamine is disclosed in paragraph [0048].
With respect to claim 20, the kit of ciaim 16, the at least one detergent being a combination of at least two different detergents, in particular a combination of triethanol amin (TEA) and Tween-80 is not explicitly disclosed, however, since similar solutions a claimed by the applicant are disclosed to be used by Ertürk, then similar performance and results should be expected.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY T FRANK whose telephone number is (571)272-2193. The examiner can normally be reached M-F 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NIMESHKUMAR PATEL can be reached on (571) 272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RODNEY T. FRANK
Examiner
Art Unit 2861



July 18, 2022

/JOHN FITZGERALD/           Primary Examiner, Art Unit 2861